Citation Nr: 0634979	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic liver 
disease, claimed as secondary to service connected skin 
disorder or medications taken for control thereof.

2.  Entitlement to service connection for a kidney 
disability, claimed as secondary to service connected skin 
disorder or medications taken for control thereof.

3.  Entitlement to service connection for bladder adhesions, 
claimed as secondary to service connected skin disorder or 
medications taken for control thereof.

4.  Entitlement to service connection for disability 
manifested by nerve damage to the hands and arms, claimed as 
secondary to service connected skin disorder or medications 
taken for control thereof.

5.  Entitlement to service connection for scleroderma, 
claimed as secondary to service connected skin disorder or 
medications taken for control thereof.

6.  Entitlement to service connection for Raynaud's 
phenomena, claimed as secondary to service connected skin 
disorder or medications taken for control thereof.

7.  Entitlement to an increased evaluation for chronic 
recurrent skin condition, eczema and granulomatous rosacea, 
currently evaluated as 30 percent disabling.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic blepharitis, conjunctivitis, and 
episcleritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Reno, Nevada, regional 
office (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently has chronic liver disease; a 
kidney disability; bladder adhesions; disability manifested 
by nerve damage to the hands and arms; scleroderma; or 
Raynaud's phenomena that may be attributed to her period of 
service, to a service connected disability, or to treatment 
for a service connected disability.

2.  Eczema and granulomatous rosacea are manifested by 
symptomatology that approximates exudation or constant 
itching, extensive lesions, and marked disfigurement; it is 
not manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or covering 
more than 40 percent of the entire body or more than 40 
percent of exposed area affected, or; constant or near-
constant systemic therapy required during the past 12-month 
period, or; disfigurement with scars to the head, face, or 
neck that were complete or were exceptionally repugnant to 
one side of the face, or showed repugnant bilateral 
disfigurement, or; disfigurement of the head, neck, or face 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, lips), 
or; with four of five characteristics of disfigurement.

3.  The veteran's eye disability is manifested by subjective 
complaints of watery eyes, light sensitivity, and headaches; 
the objective evidence demonstrates very mild blepharitis, 
and no impairment of visual acuity, field loss, pain, rest 
requirements or episodic incapacity associated with the 
service connected disability.


CONCLUSIONS OF LAW

1.  Chronic liver disease was not incurred or aggravated 
during service, and it is not proximately due to or the 
result of service- connected disability.  38 C.F.R. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  A chronic kidney disability was not incurred or 
aggravated during service, and it is not proximately due to 
or the result of service- connected disability.  38 C.F.R. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

3.  Bladder adhesions were not incurred or aggravated during 
service, and they are not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

4.  A disability manifested by nerve damage to the hands and 
arms was not incurred or aggravated during service, and is 
not proximately due to or the result of service- connected 
disability.  38 C.F.R. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).

5.  Scleroderma was not incurred or aggravated during 
service, and it is not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

6.  Raynaud's phenomena was not incurred or aggravated during 
service, and it is not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

7.  The criteria for a rating in excess of 30 percent for 
chronic recurrent skin condition, eczema and granulomatous 
rosacea, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800 and 7806 (2002, 2006).

8.  The criteria for an initial rating in excess of 10 
percent for chronic blepharitis, conjunctivitis, and 
episcleritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6002, 6018 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in September 2004.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in her possession, informed her 
of the evidence required to substantiate her claims, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

The claims folder contains VA medical records.  The veteran 
underwent VA examinations in June 2002, July 2002, and March 
2004.  The veteran has not identified any other outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  To the extent that the Board is denying the 
appellant's claims for service connection and increased 
ratings, no additional disability rating or effective date 
will be assigned.  There can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In addition, service 
connection may be granted for disability that is proximately 
due to or the result of a service- connected disease or 
injury.  38 C.F.R. § 3.310(a) (2006).  Service connection may 
also be established when aggravation of a veteran's non-
service- connected condition is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran contends that she has the following disabilities 
as a result of her service connected skin disorder and/or 
medications taken for control thereof:  chronic liver 
disease; a kidney disability; bladder adhesions; disability 
manifested by nerve damage to the hands and arms; 
scleroderma; and Raynaud's phenomena.

The service medical records are negative for evidence of the 
claimed conditions.  Abdominal ultrasound in November 1982 
noted a normal sized liver.  A January 1999 VA radiology 
report noted that the liver appeared moderately enlarged.  A 
September 2000 laboratory report noted negative Hepatitis B 
and C studies.

After treatment for pelvic pain and endometriosis, the 
veteran underwent a supercervical hysterectomy/ bilateral 
salpingo-oopherectomy in June 2000.

There is no medical evidence of kidney disability, bladder 
adhesions, or nerve damage to the hands and arms associated 
with the veteran's service connected skin disorder or 
medications taken therefor.  Electromyograph (EMG) testing in 
March 2001 noted mild right carpal tunnel syndrome.  The 
report indicated that "clinically, this patient appears to 
have bilateral Raynaud's' phenomena."  

A VA examination was conducted in March 2004.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The examiner found no evidence of scleroderma.  
He also noted that there was no history of skin blanching and 
"no evidence of Raynaud's disease or phenomenon by 
examination.  I do not think that her history supports this 
diagnosis."  The examiner also stated that "the diagnosis 
of Raynaud's is questionable but Raynaud's is simply not 
caused by Prednisone."

The Board finds that a clear preponderance of the evidence is 
against a finding that the veteran has chronic liver disease; 
a kidney disability; bladder adhesions; disability manifested 
by nerve damage to the hands and arms; scleroderma; or 
Raynaud's phenomena, that are attributable to her period of 
active duty.  There is no medical evidence of relevant 
complaints or treatment for many years following the 
veteran's separation from her period of service, and there is 
no objective medical evidence attributing any current 
findings to her period of service or to a service connected 
disability.  While there was a clinical indication of 
Raynaud's phenomena in 2001, the recent VA examiner found no 
evidence of Raynaud's phenomena, and stated that even if it 
was present it was not attributable to prednisone treatments; 
there is no medical evidence of record linking any current 
Raynaud's phenomena with a service connected disability or 
treatment therefor.  Likewise, the recent VA examiner found 
no evidence of scleroderma.  Chronic liver disease, bladder 
adhesions, and kidney disability have not been medically 
demonstrated, and nerve damage to the hands and arms 
attributable to the service connected skin disability or to 
medications used therefor has not been shown by credible 
medical evidence.  

While the veteran contends that she has chronic disabilities 
stemming from her period of service, or to a service 
connected disability and/or medications used in treatment 
thereof, her lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for chronic liver disease; a kidney 
disability; bladder adhesions; disability manifested by nerve 
damage to the hands and arms; scleroderma; and Raynaud's 
phenomena, and that, therefore, the provisions of § 5107(b) 
are not applicable.

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Skin Condition:  Eczema and Granulomatous Rosacea

Service connection for dermatitis was granted in an April 
1983 rating decision.  A 10 percent evaluation was assigned 
from October 1982.  A March 2001 rating action increased the 
evaluation to 30 percent from April 1999 for chronic, 
recurrent skin condition, eczema and granulomatous rosacea.  

The veteran's service connected skin disabilities have been 
evaluated under Diagnostic Code 7806 which pertains to 
dermatitis or eczema.  Under the former Diagnostic Code 7806, 
a 30 percent rating requires exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (Sept. 16, 
2002) and 67 Fed. Reg. 62,889 (Oct. 9, 2002).  Under the 
current version of Diagnostic Code 7806, dermatitis or eczema 
warrants a maximum 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The appellant's skin disorder was rated by the RO under the 
former and revised Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002, 2006).  The Board has also considered rating it 
for disfigurement of the head, face, or neck under the former 
and revised Diagnostic Code 7800.  See 38 C.F.R. § 4.118 
(2002, 2006).

The former Diagnostic Code 7800 provided that a disability 
rating of 50 percent was warranted for scars to the head, 
face, or neck that were complete or were exceptionally 
repugnant to one side of the face, or marked, or showed 
repugnant bilateral disfigurement.  A 30 percent rating was 
warranted for scars that disfigured the head, face, or neck 
and were severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).

Under the current rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement: scar 5 or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 50 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
A 30 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).

A June 1999 dermatology consultation note indicated that that 
veteran had been treated with oral tetracycline, oral 
prednisone taper and oral Keflex without success.  On 
examination, she had fairly well demarcated facial erythema 
with some scaling and rare papules.  The eruption was limited 
to her cheeks and chin, with no involvement of the nose, 
periorbital skin, or perioral skin.  No pustules or cysts 
were present.  There were a couple of erythematous 
papulonodules on the forehead.  

A November 1999 statement from a VA treating dermatologist 
noted that the veteran had granulomatous rosacea 
characterized by generalized redness and red papules of the 
face and could be associated with uncomfortable flushing.  
She had experienced some improvement with topical 
metronidazole and minocycline.  She was to avoid sun exposure 
and use sunscreen.  

A VA skin examination in December 1999 noted the veteran used 
Monophen and Metrogel for treatment of her facial papules.  
Physical examination showed widespread confluent pinpoint red 
areas across her forehead, cheeks, and chin.  On her neck 
were whitened thin areas of skin lacking pigmentation, and 
evidence of permanent scarring.  This was most likely due to 
overuse of prednisone.  The diagnosis was granulomatosis 
rosacea.

A February 2002 dermatology clinic note indicated that the 
veteran was to discontinue metrogel.  Doxycycline was 
prescribed along with cetaptic lotion and sunblock.

A VA skin examination in June 2002 noted the veteran's 
current treatments as Metrogel lotion and creams and Cetaphil 
liquid.  In October 2002, a dermatology note indicated that 
the veteran was to restart mincycline and continue with 
metrolotion.

A VA examination in March 2004 noted the veteran currently 
used loratadine, doxycycline, amoxicillin, atenolol, 
metronidazole lotion, sunscreen, estradiol, desowen, 
Lubriderm, and cetaphil.  She had never been treated with 
psoralen with long-wave ultraviolet-A light (PUVA) or 
electron beams.  She has been administered ultraviolet-B 
light (UVB) treatment in the 1970s for acne.  On examination, 
the face demonstrated no distortion or asymmetry of features.  
There was no limitation of motion or inflexibility of skin 
even about the scar of the right cheek.  This superficial 
scar measured seven millimeters and was without induration, 
edema, ulceration, or fixation to underlying tissue.  The 
scar was not hypertrophic, unstable, scaly, painful, or 
shiny.  The rest of the facial skin demonstrated a very 
minimal pinkness to the cheeks with fine telangielectasia.  
There was no pitted scarring.  There was a 9/16 inch by 1/16 
inch hyperpigmented linear macule of the volar left forearm.  
Both hands were dry but without scarring.  There was mild 
erythema but no inflammation over the knuckles and palmar 
areas.  The lower limbs demonstrated cayenne pepper colored, 
nonblanchable, macules up to 1.5 millimeters over the inner 
thighs and distal pretibia.  These were not seen on the upper 
limbs.  There were many superficial small bluish 
varicosities.  Over the limbs and trunk were multiple nevoid 
macules and papules.  None were inflamed or variable in 
color.  None were irregular in border or larger than one 
quarter inch.  The trunk demonstrated multiple tan macules.  
No keratoses were appreciated.  The scalp was clear, with no 
sign of alopecia.  There was no atrophy of the body or 
scarring beyond that already mentioned.  The relevant 
diagnoses were:  Schaumburg's disease (progressive pigmentary 
purpura) of the limbs, not related to rosacea or steroid 
administration; superficial varicosities of the lower limbs; 
intradermal nevus of the back, intrascapular; post-
inflammatory hyperpigmentation of the left forearm secondary 
to trauma three months ago; rosacea, currently mild with 
minimal telangiectasia of the cheeks; hand eczema, possibly 
irritant contact dermatitis rule-out atopic dermatitis.  The 
examiner noted that after reviewing the record the veteran 
was never on high doses of oral prednisone; she only had a 
nine-day course.  

In her hearing testimony before the undersigned in January 
2005, the veteran reported that she had used corticosteroid 
creams continuously since 1999.  She submitted empty boxes of 
desonide cream and triamcinolone acetonide cream that she had 
been prescribed.  She showed the undersigned unopened tubes 
of these medications that she had apparently been prescribed 
in December 2003.

Though skin symptoms are episodic, the Board interprets the 
evidence to support no more than a 30 percent rating.  The 
Board finds that the appellant's skin disorder more nearly 
approximates exudation or constant itching, extensive 
lesions, or marked disfigurement and warrants a 30 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
The medical evidence simply does not show that the 
appellant's skin disorder was manifested by ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or being exceptionally repugnant.  There was 
no clinical evidence that her service-connected skin disorder 
has involved more than 40 percent of the entire bodily area, 
or more than 40 percent of exposed areas affected, or that 
she had constant or near-constant systemic therapy during a 
12- month period to warrant a 50 percent disability rating.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002, 2006).  
While the veteran has clearly been prescribed corticosteroids 
at times, the evidence does not demonstrate that constant or 
near-constant such systemic therapy has been required; the 
current 30 percent evaluation contemplates the use of 
corticosteroids for six weeks or more, but not constantly, 
during the past 12-month period, and this is consistent with 
the veteran's use of such systemic therapy.

The veteran has not been shown to have a skin disorder with 
scars to the head, face, or neck that caused complete or 
exceptionally repugnant deformity to one side of the face, or 
marked or repugnant bilateral disfigurement.  There is no 
evidence of disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 (2002, 2006).  Thus, a 50 percent 
rating under the former or revised Diagnostic Code 7800 is 
not warranted.  38 C.F.R. § 4.118 (2002, 2006).

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 7800 and 
7806 or the revised Diagnostic Codes 7800 and 7806 for 
awarding an evaluation in excess of 30 percent.  Hence, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's chronic recurrent skin 
condition, eczema and granulomatous rosacea, under the former 
and current Diagnostic Codes 7800 and 7806.  

The veteran has contended that she is entitled to a 100 
percent evaluation under the provisions of Diagnostic Code 
7817, effective on August 30, 2002.  under that Code, the 
current 30 percent rating is warranted for any extent of 
involvement of the skin, and; where systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy is required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy is required during the past 12-month period.  A 100 
percent rating is assigned with evidence of generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.

The Board has already discussed the veteran's use of 
corticosteroids, the constant or near-constant use of which 
has not been established.  The March 2004 VA examination 
report specifically noted that the veteran's service 
connected skin disability has not been treated with PUVA, 
UVB, or electron beam therapy.  Nor have the systemic 
manifestations required for a 100 percent evaluation under 
Code 7817 been demonstrated.  Thus, there is no basis for a 
higher evaluation under Code 7817.

Accordingly, the Board finds that the evidence supports no 
more than a 30 percent evaluation for the veteran's chronic 
recurrent skin condition, eczema and granulomatous rosacea.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected skin disorder 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
appellant's service-connected skin disorder, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
appellant for any adverse impact caused by her service-
connected disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.





Eye Condition:  Blepharitis, Conjunctivitis, and Episcleritis

Service connection for chronic blepharitis, conjunctivitis, 
and episcleritis secondary to rosacea was granted in October 
2002.  An initial 10 percent disability evaluation was 
assigned from March 2001.  The veteran disagreed with this 
initial evaluation.

The RO rated the veteran's bilateral eye disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2006).  Under DC 6018, a 10 percent evaluation is 
warranted for active conjunctivitis with objective symptoms.  
This is the highest evaluation available for conjunctivitis.  
With healed conjunctivitis, the Board is directed to rate on 
residuals and, if no residuals, a noncompensable evaluation 
is warranted.

Under Diagnostic Code 6002, scleritis is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss; pain, rest requirements, or episodic incapacity, 
combining an additional 10 percent rating during the 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  The best distant vision 
obtainable after best correction by glasses will be the basis 
for rating loss of visual acuity.  38 C.F.R. § 4.75 (2006). 
Corrected visual acuity of 20/40 or better warrants a 
noncompensable evaluation.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2006).

In April 2001, the veteran was seen with complaints of dry 
eyes, watering, light sensitivity, trouble using computers, 
and headaches.  

On VA eye examination in July 2002, the veteran complained of 
a foreign body sensation in her eyes and constant watering.  
She used artificial tear drops and duolube ointment.  On 
examination, her corrected visual acuity at distance was 
20/25 in the right eye and 20/25 plus three in the left eye.  
Near visual acuity without correction was 20/25 in the right 
eye and 20/20 in the left eye.  The examiner noted diffuse 
conjunctival hyperemia.  Lid telangiectasias were minimal.  
She exhibited papillary conjunctivitis and her meibomian 
glands were full.  The impression was blepharitis, dry eyes, 
rosacea, and very early cataract.  The examiner stated that 
the dry eye portion of the examination was not particularly 
severe despite the veteran's complaints of sandy eyes and 
tearing.

A VA eye examination was conducted in March 2004.  The 
veteran reported pain, headaches, and dryness in both eyes.  
Corrected visual acuity was 20/20 bilaterally, distant and 
near.  Extraocular motility was full and pupils were equal, 
round and responsive, with no afferent pupillary defect.  
Slit-lamp examination revealed minimal telangiectasia of the 
lids.  There was mild meibomian gland dysfunction with capped 
meibomian glands.  She had no punctal plugs either eye, and 
conjunctivas were white and quiet in both eyes.  Her corneas 
were clear with no SPK or pannus apparent.  Tear break-up 
time was normal.  Anterior chambers were deep and well-
formed.  There was no cell flare, and both irises were flat.  
The lenses were clear and the vitreous was within normal 
limits.  The optic nerve heads were healthy.  Both maculas 
were clear and vessels were within normal limits.  there were 
no rips, holes, or tears in either eye on dilation and 
examination of the peripheral retina.  The impression was 
rosacea, mild blepharitis/meibomitis, both eyes.  The 
examiner stated that the veteran's blepharitis/meibomitis was 
very mild, and that she did not demonstrate photophobia at 
any time during the examination.  also, at no time did the 
corneas become cloudy.  The veteran had no trouble keeping 
her eyes open during the examination.  The examiner concluded 
by saying the veteran "shows no severe problems from vision 
impairment as a result of this very mild eyelid condition."

The medical record throughout the course of this appeal 
reflects recurrent dryness, watery eyes, and subjective 
complaints of photophobia and headaches, but no impairment of 
visual acuity, or other residual effects of the service 
connected blepharitis, conjunctivitis, and episcleritis.  The 
objective findings have been characterized as mild.  Her 
service connected eye pathology is appropriately compensated 
with the current 10 percent rating.  There is no evidence of 
record that demonstrates impairment of visual acuity or field 
loss, pain, rest requirements, or episodic incapacity 
associated with the service connected disability.  Based upon 
the evidence of record, the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent at any time since March 2001.  See Fenderson, 
supra.  Her symptomatology is best associated with the 
current 10 percent rating under DC 6018, the maximum rating 
allowable under this diagnostic code.  Her symptoms do not 
warrant consideration under diagnostic code 6002 or any other 
diagnostic code for diseases of the eye.  As such, the 
veteran's claim is denied.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected eye disorder standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization 
or incapacitating episodes, due solely to the appellant's 
service-connected eye disorder, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the ratings previously and currently 
assigned, adequately compensate the appellant for any adverse 
impact caused by her service-connected disability.  In light 
of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


